Citation Nr: 1506771	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2014, the Veteran testified at a videoconference Board hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the August 2014 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of the Veteran's case should also take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's sleep apnea is related to his service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for sleep apnea, to include as secondary to service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decisions to grant service connection for sleep apnea, to include as secondary to service-connected PTSD, are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran contends that his sleep apnea is related to his military service.  In particular, he asserts that his sleep apnea has been caused or aggravated by his service-connected PTSD.  

The Veteran's private treatment records indicate that he was diagnosed with obstructive sleep apnea in December 2002.  His private treatment records further show that he has been treated by the use of a CPAP machine on a nightly basis as corrective therapy since February 2003.  

The Veteran's private physician, Dr. J.C., submitted a statement in April 2011 regarding the Veteran's sleep apnea and its relationship to his service-connected PTSD.  Dr. J.C. explained that "[s]leep complaints are common in PTSD patients" and that "[s]pecific sleep disorders of Insomnia, Obstructive Sleep Apnea, Nightmares, and REM Sleep Behavior Disorder have all been linked to PTSD."  He went on to cite a study from 2002 in which it was hypothesized than "an arousal-based mechanism possibly initiated by the PTSD may promote the development of sleep-disordered breathing."  Thus, the physician explained that "[i]n this model of complex sleep disturbances CPAP becomes a very important therapeutic tool."  Although it cannot be known with certainty that the OSA (Obstructive Sleep Apnea) was directly caused by the PTSD, it is clear that the PTSD can aggravate both the underlying sleep disordered breathing and the treatment using CPAP."

In February 2012, the Veteran was afforded a VA examination.  The examiner opined that it is less likely as not that the Veteran's sleep apnea is caused by or related to his PTSD.  The examiner noted the Veteran's body habitus and stated that this was the most likely cause of the Veteran's sleep apnea.  The examiner conceded that PTSD can cause sleep problems, but stated that OSA is caused by mechanical obstruction of the airway.  The examiner further stated that research has shown that there is a high prevalence of sleep disordered breathing in people with PTSD, but indicated that the cause of the association has not been established and the relationship is not well understood.  The examiner did not address aggravation. 

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for sleep apnea secondary to service-connected PTSD is warranted. 



ORDER

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


